THE LAW OFFICE OF JAN T. AUNE

ARCADIA , CALIFORNIA

 

Case 2317-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page1of9 Page ID #:3414
1 | JAN T. AUNE (SBN 236604)
aune@aunelaw.com
2 HE LAW OFFICE OF JAN T. AUNE
444 East Huntington Dr., Ste. 325
3 | Arcadia, CA 91006
Tel.: oh) 461-5742
4 || Fax: (626) 226-5677
5 | Attorney for Plaintiff
DAVID LILLIE
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | DAVID LILLIE, an individual ay 2:17-cv-02538 CAS
xX
12 Plaintiff,
13 Vv. PLAINTIFF DAVID LILLIE’S
MEMORANDUM OF POINTS
14 | MANTECH INT’L., CORP., a AND AUTHORITIES ISO
Delaware corporation dba, and DOES MOTION FOR ATTORNEY’S
15 | 1 through 20, FEES
16 Date: June 17, 2019
Defendants. Time: 10:0 a.m.
17 Courtroom: 8D
18 FAC Filed: June 16, 2017
19 Trial Date: February 12, 2019
20
21
92 | ///
23 1 ///
24
Hf
25
26
27
28 “ls

 

 

 
THE LAW OFFICE OF JAN T. AUNE

Case 2!

ARCADIA, CALIFORNIA

Oo & Ww bh

4 Dw

10
I
[2
13
14
15
16
17
18
19
20
21
22
23
24
2
26
27
28

fl 7-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 2of9 Page ID #:3415

MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION
Plaintiff has a right to statutory attorney’s fees under all three (3) causes of

action in the First Amended Complaint (“FAC”) and which were tried to a jury.

Plaintiff has a right to attorney’s fees under (1) “whistleblower protection”

provision of the Federal False Claims Act, 31 U.S.C. § 3230(h) (“FCA”);

“whistleblower protection” provision of the National Defense Authorization Act, 10

U.S.C. § 2409 (“DCWPA”); the “whistleblower protection” provision under

California Labor Code Section 1102.5 (“Lab. C. Section 1102.5”).

On February 28, 2019, the jury returned a verdict in Plaintiff's favor. The
found for jury awarded Plaintiff $1,505,561.00. Plaintiff was clearly the prevailing
party in this matter in that he was successful on all three causes of action and was
awarded $1,505,561.00 by the jury.

Please note that both Plaintiffs current counsel of record, Jan T. Aune, and
Plaintiffs previous counsel Esperanza Cervantes Anderson, are both filing
declarations and billing records as part of this Motion for Attorney’s Fees
(“Motion”). The Declaration of Esperanza Cervantes Anderson (“Anderson”) is
attached as Exh. F of the Declaration of Jan T. Aune ( Declaration of Jan T. Aune,
“Aune Decl.”, § 11 , Exh. F).

If. PLAINTIFF HAS A RIGHT TO ATTORNEY’S FEES FOR ALL
THREE CAUSES OF ACTION BASED UPON STATUTE AN
BECAUSE PLAINTIFF WAS THE PREVAILING PARTY AT TRIAL
Plaintiff has a right to statutory attorney’s fees under all three (3) causes of

action in the FAC and which were tried to a jury. Plaintiff has a right to attorney’s

fees under (1) “whistleblower protection” provision of the Federal FCA:

“whistleblower protection” provision of the DCWPA; and the “whistleblower

protection” provision under 5 (“Lab. C. Section 1102.5”).

 

 

 
THE LAW OFFICE OF JAN T. AUNE

Case 2

ARCADIA, CALIFORNIA

oO Co J DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 3o0f9 Page ID #:3416

Plaintiff has a right to attorney’s fees for his FCA claim. 31 U.S.C. Section
3730(h)(2) mandates that “[rJelief under paragraph (1) shall include reinstatement
with the same seniority status that employee, contractor, or agent would have had
but for the discrimination, 2 times the amount of back pay, interest on the back pay,
and compensation for any special damages sustained as a result of the
discrimination, including litigation costs and reasonable attorneys' fees. (Emphasis
added).

Plaintiff has a right to attorney’s fees for his DWCPA claim as set out in 10
U.S.C. Section 2409.

Plaintiff has a right to attorney’s fees for his Lab. C. Section 1102.5 claim.
Lab. C. Section 1102.5 “...allows for the imposition of punitive damages,
attorney's fees and costs...” Clemens v. Prot. One, Inc., No. CIV09CV1424L
(CAB), 2010 WL 1445173, at 3 (S.D. Cal. Apr. 12, 2010).

In addition, Plaintiff was clearly the prevailing party in this matter in that he
was successful on all three causes of action and was awarded $1,505,561.00 by the
jury.

Il. THIS COURT SHOULD USE THE LODESTAR METHOD TO

CALCULATE PLAINTIFF’S ATTORNEY’S FEES

When determining the amount of an attorney’s fee award, this Court should
use the lodestar method. The U.S. Supreme Court in City of Burlington v. Dague,
505 U.S. 557, 562, 112 S. Ct. 2638, 2641, 120 L. Ed. 2d 449 (1992) held that:

“[t]he “lodestar” figure has, as its name suggests, become the guiding
light of our fee-shifting jurisprudence. We have established a “strong
presumption” that the lodestar represents the “reasonable”
fee, Delaware Valley I, supra, 478 U.S., at 565, 106 S.Ct., at 3098, and
have placed upon the fee applicant who seeks more than that the
burden of showing that “such an adjustment is necessary to the
determination of a reasonable fee.”

As a result, Plaintiff requests that the lodestar method be used to is calculate

Plaintiff's attorney’s fees.

 

 

 
THE LAW OFFICE OF JAN T. AUNE

Case 2

ARCADIA, CALIFORNIA

10
11
12
13
14
15
16
17
18
19
20
21
20
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 4of9 Page ID #:3417

IV. THIS COURT SHOULD DETERMINE THE HOURS SPENT BY

PLAINTIFF’S ATTORNEYS IN THIS MATTER

To determine the lodestar, the Court should start by determining the hours
reasonably spent by Plaintiff's attorneys. “The most useful starting point for
determining the amount of a reasonable fee is the number of hours reasonably
expended on the litigation multiplied by a reasonable hourly rate. This calculation
provides an objective basis on which to make an initial estimate of the value of a
lawyer's services. The party seeking an award of fees should submit evidence
supporting the hours worked and rates claimed.” Hensley v. Eckerhart, 461 U.S.
424, 433, 103 S. Ct. 1933, 1939, 76 L. Ed. 2d 40 (1983).

In this case, Plaintiff's counsel kept detailed records of his hours. (Aune
Decl., §] 7, Ex. E) Attached to Mr. Aune’s declaration are detailed records of the

 

time spent prosecuting this case to its successful conclusion. Mrs. Anderson also
provided billing records. (Aune Decl., Ex. F; Anderson Decl.).

The number of hours reasonably expended on a matter includes time spent
drafting and revising pleadings, meeting with clients, preparing the case for trial
and handling an appeal, if an appeal is necessary. Hensley v. Eckerhart, 461 U.S.
424, 430, 103 S. Ct. 1933, 1938, 76 L. Ed. 2d 40 (1983). Plaintiff's counsel Aune
expended a reasonable number of hours drafting and revising pleading, meeting
with the client, preparing for and attending two (2) mediation sessions, successfully
opposing ManTech’s motion for summary judgment preparing for trial, and trying
the case to a successful verdict in the amount of $1,505,561.00, and as a result
Plaintiff was the prevailing party.

Considering the legal issues in this case the amount of time spent is
appropriate. Below are some of the legal issues in this matter and the work
performed by Plaintiffs counsel Aune:

e All work filed on behalf of the Plaintiff on the Court’s Docket in this

matter, from December 14, 2017 until the present was performed by Mr.
Aune. (Aune Decl., § 18).

 

 

 
THE LAW OFFICE OF JAN T. AUNE

Case 2

ARCADIA, CALIFORNIA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 5of9 Page ID #:3418

Mr. Aune litigated this case and took it through a jury trial to a successful
verdict. (Aune Decl., § 19).The case involved complex issues involving
the FCA, the DCWPA, and Lab. C. 1102.5 whistleblower retaliation.
(Aune Decl., { 19).

Mr. Aune met with the Plaintiff in person throughout the litigation
process and for trial and as a result a had a significant amount of contact
with the Plaintiff during the case. Mr. Aune also communicated with the
Plaintiff by phone and email. (Aune Decl., § 20).

This case involved a Plaintiff who worked as a contractor for California
Institute of Technology Jet Propulsion Laboratory (“JPL”) through his
employer ManTech. The case involved Plaintiff having to conduct
discovery with two different entities who Plaintiff performed work
through. (Aune Decl., § 21).

Mr. Aune completed discovery for the Plaintiff, both propounding and
responding to discovery. Mr. Aune took and defended all depositions on
behalf of the Plaintiff. (Aune Decl., § 22).

Plaintiff's discovery with JPL was contentious. JPL refused to produce
responses to Plaintiffs subpoenas for production of business records
which resulted in an extensive meet and confer process. JPL raised
privilege issues related to its work in the space industry and JPL refused
to produce and documents after approximately three months of meeting an
conferring. (Aune Decl., ¥ 23).

Mr. Aune prepared for and attended two mediations session in this matter
with Mediator Daniel Ben-Zvi of ADR Services. The second mediation
session lasted approximately nine (9) hours. Mr. Aune advance the costs
for the second mediation which for Plaintiff's share was approximately
$3,250.00. (Aune Decl., § 24).

Mr. Aune opposed law and motion against law firms for both ManTech

and JPL. Mr. Aune successfully opposed ManTech’s motion for

«8x

 

 
THE LAW OFFICE OF JAN T. AUNE

Case 2

ARCADIA, CALIFORNIA

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 6of9 Page ID #:3419

summary judgment. (Dkt. 80). (Aune Decl., § 25).

Mr. Aune successfully opposed motions in limine filed by ManTech, in
full or in part, for the trial in this matter. (Dkt. 107). (Aune Decl., J 26).
Mr. Aune prepared the following as part of the jury trial process: (1)
memorandum of contentions of law and fact; (2) oppositions to motions in
limine; (3) exhibit list; (4) witness list; (5) jury instructions, (6) voir dire
questions; and (7) proposed pretrial conference order. (Aune Decl., { 27).
Mr. Aune opposed JPL’s motion to quash trial subpoenas for JPL
employees Plaintiff subpoenaed to testify at trial. (Dkt. 139). (Aune
Decl., J 28).

Mr. Aune prepared witnesses for trial and prepared to question
ManTech’s witnesses. (Aune Decl., § 29).

Mr. Aune conducted Plaintiff's jury trial where Plaintiff proved his case
to the jury, in large part, by demonstrating that neither ManTech and/or
JPL could provide Plaintiff with information that he had a right to use the
MathCAD files. This required extensive preparation for trial in order to
question ManTech and JPL’s witnesses. (Aune Decl., § 30).

Mr. Aune prepared for and conducted voir dire for the trial. (Aune Decl.,
431).

The trial took approximately 2 weeks. Mr. Aune worked into the night
and the early morning, fine-tuning the next day’s examinations. (Aune
Decl., §[ 32).

The case was also complicated during jury deliberations with an Allen
instruction being provided to the jury regarding it deliberations for
punitive damages. This issue required Mr. Aune to perform extensive
research regarding this issue. (Aune Decl., § 33).

Mr. Aune obtained a jury verdict for the Plaintiff's counsel obtained a
jury verdict in the amount of $1,505,561.00 all three of Plaintiff's causes
of action. (Aune Decl., § 34).

Rx

 

 

 
THE LAW OFFICE OF JAN T. AUNE

ARCADIA, CALIFORNIA

Case 2

10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 7 of 9 Page ID #:3420

Plaintiff's counsel in this matter, Jan T. Aune in this matter worked
diligently, spending the following amount of time:
Jan T. Aune 792.70.
Please Aune Decl., {{] to XX regarding additional billing.
Esperanza Cervantes Anderson 147.50 hours sought.
Please see Aune Decl., Ex. F
V. THIS COURT SHOULD THEN DETERMINE THE HOURLY RATES
FOR THE ATTORNEYS INVOLVED
The next step in the lodestar calculation is to determine “the hourly
prevailing rate for private attorneys in the community conducting noncontingent
litigation of the same type. The Rutter Group advised the following regarding the
factors a court usually consider in determine the reasonable rate for the attorney’s

services. (Jones et al, Cal. Practice Guide: Federal Civil Trials and Evidence (The
Rutter Group 2019) 19:319).

“On the issue of a reasonable rate for the attorney's services, courts
y
usually consider:

e— the prevailing rate charged by attorneys of similar skill and
experience for comparable legal services in the community;

e — the nature of the work performed; and

e — the attorney's customary fee. [Kerr v. Screen Extras Guild, Inc. (9th
Cir. 1975) 526 F2d 67, 69; Tire Kingdom, Inc. v. Morgan Tire & Auto,
Ine. (11th Cir. 2001) 253 F3d 1332, 1337—agreed-upon billing rate is
strong indication of reasonable rate; Yahoo!, Inc. v. Net Games,
Inc. (ND_CA__2004) 329 F.Supp.2d_ 1179, _1183—“reasonably
competent counsel bill at a reasonable hourly rate based on the local
legal community as a whole”’].”

Thus, the Court should determine the hourly rate typically charged by
attorneys in the Los Angeles area for plaintiff's employment law work.

Attorney Jan T. Aune has submitted his own declaration with is billing
a Fes

 

 

 
THE LAW OFFICE OF JAN T. AUNE

ARCADIA, CALIFORNIA

Case 2

19
20
21
99
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 8o0f9 Page ID #:3421

records. (Aune Decl, Ex. E.) Mr. Aune’s hour rate of $350.00 is the prevailing rate
of attorneys of similar skill and experience. (Aune Decl., §§ 15, 16). Mr. Aune’s
rate of $350.00 per hour is well within the established range of Los Angeles
plaintiff's attorneys practicing employment law. In fact, that Court may find that
Mr. Aune’s fee is in fact less than the of the prevailing rate charged by attorneys of|
similar skill and experience for comparable legal services in the community. Mrs.
Anderson also submitted a declaration regarding her billing rates. (Aune Decl., Ex.
E).

VI. THE COURT SHOULD MULTIPLY THE HOURS BY THE HOURLY

RATE TO OBTAIN THE LODESTAR

Multiplying the hours spent by the hourly rates, the Court can calculate the lodestar:

Hours Spent Hourly Rate Total
Jan T. Aune 792.70 $350.00 $277,445.00
Esperanza Cervantes 92,187.50

Anderson

(Please see the Anderson Decl. regarding her requested fees).

 

LODESTAR: $369,632.00
///
//}
///

 

 

 
THE LAW OFFICE OF JAN T. AUNE

ARCADIA, CALIFORNIA

Case 2

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

17-cv-02538-CAS-SS Document 187-1 Filed 05/06/19 Page 9 of9 Page ID #:3422

VIII. CONCLUSION

Therefore, this Court should award the following in attorney’s fees, pursuant
to Federal False Claims Act, 31 U.S.C. § 3230(h); the National Defense
Authorization Act, 10 U.S.C. § 2409; the “whistleblower protection” provision
under California Labor Code Section 1102.5:

(1) $277,445.00 to Mr. Aune, plus any additional hours expended in this

matter subject to the Court’s approval.

(2) $92,187.50 to Esperanza Cervantes Anderson as requested by her in the

Declaration of Esperanza Cervantes Anderson.

Date: May 6, 2019

BY:

THE LAW OFFICE OF JAN T. AUNE

/s/ Jan T. Aune

JAN T. AUNE
Attorney for Plaintiff
DAVID LILLIE

 

 

 
